Citation Nr: 0411275	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  00-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been presented to reopen 
the veteran's service connection claim for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of a Regional Office of the 
Department of Veterans Affairs, which denied entitlement to 
service connection for hypertension, and found no new and material 
evidence had been submitted with which to reopen the veteran's 
service connection claim for a psychiatric disability.  He 
responded with a June 2000 Notice of Disagreement regarding this 
determination, and was sent a June 2000 Statement of the Case by 
the RO.  He then filed an August 2000 VA Form 9, perfecting his 
appeal of this issue.  The veteran testified at a personal hearing 
before the undersigned member of the Board in February 2002.  

This appeal was originally presented to the Board in August 2001, 
and again in May 2003; on each occasion, it was remanded for 
additional development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the duty to notify 
has been satisfied.  

2.  Competent medical evidence has not been presented establishing 
that the veteran's hypertension began during military service or 
within a year thereafter.  

3.  Entitlement to service connection for a psychiatric disability 
was denied by the RO in July 1998, and the veteran was so 
notified.  He did not perfect an appeal of this decision, and it 
became final.  

4.  Evidence submitted since the prior final denial does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be considered in 
order to fairly decide the merits of that claim.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  The RO's July 1998 denial of service connection for a 
psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002).  

3.  The veteran has not submitted new and material evidence with 
which to reopen his claim for service connection for a psychiatric 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim.  The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the claims 
on appeal in light of the above-noted change in the law, and the 
requirements of the new law and regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
By virtue of the June 2000 Statement of the Case, the various 
Supplemental Statements of the Case, the August 2001 RO letter to 
the veteran notifying him of the VCAA, and the Board's prior 
remands, he has been advised of the laws and regulations governing 
the claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical center in 
Tuskegee, AL, and these records were obtained.  No private medical 
records have been obtained, as no such evidence has been indicated 
by the veteran.  Finally, pertinent medical records were obtained 
from the Social Security Administration.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  Finally, he 
has been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), in which the Circuit Court held that VA 
cannot deny a claim without giving the claimant one year to submit 
the requested evidence or information.  Subsequently, the Veterans 
Benefits Act of 2003 was signed into law in December 2003.  This 
law authorizes the VA to make a decision on a claim before the 
expiration of the period during which the veteran may submit any 
additional evidence necessary to substantiate his claim.  This 
change was made effective from November 9, 2000.  Veterans 
Benefits Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 
16, 2003).  In the present case, the appellant was first sent a 
letter in August 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year since 
this letter was issued to submit additional evidence, and he in 
fact has done so; therefore, there is no indication that further 
delaying adjudication of the appellant's appeal would serve his 
interests.  

Lastly, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi [17 Vet. 
App. 412 (2004)], in which the Court held that 38 U.S.C.A. § 
5103(a) requires the VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  In the 
present case, the RO initially considered the claims on appeal in 
May 2000, prior to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice to 
the veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence that 
the VA would attempt to obtain, as has already been discussed 
above.  Finally, the veteran's claim was reconsidered on several 
occasions, most recently in October 2003, in light of the 
additional development performed subsequent to May 2000.  
Therefore, the Board finds no evidence of prejudicial error in the 
present case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 38 
U.S.C.A. § 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Hypertension

The veteran seeks service connection for hypertension.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  Service connection may also be awarded for certain 
disabilities, such as hypertension, which manifest to a 
compensable degree within a statutorily-prescribed period of time.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the benefit of 
the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for hypertension or high blood pressure.  
On service separation medical examination in July 1984, the 
veteran's blood pressure was 128/88.  Hypertension was not 
diagnosed at that time.  On his July 1984 report of medical 
history, the veteran noted no history of high blood pressure.  

Subsequent to service, the veteran was diagnosed with hypertension 
in 1996, while being treated for a psychiatric disability at a VA 
hospital.  Although he began receiving VA medical treatment in 
approximately 1990, hypertension was not diagnosed until 1996.  

In August 2003, the veteran was examined by a VA physician in 
order to determine the etiology of his hypertension.  His claims 
folder was reviewed prior to examination.  The examiner noted that 
while the veteran had been on blood pressure medication in the 
past, he was not currently taking any such medication.  After 
examining the veteran, the physician diagnosed essential 
hypertension, uncontrolled, but concluded it was "not at least as 
likely as not that the hypertension arose during the [veteran's] 
service time, based on normal blood pressure readings when the 
veteran was seen on sick call in the service."  The physician 
could find no evidence that the veteran met the criteria for a 
diagnosis of hypertension during military service.  

Overall, the clear preponderance of the evidence is against the 
grant of service connection for hypertension.  The medical record 
does not demonstrate the onset of hypertension during military 
service, or within a year thereafter.  The veteran's service 
medical records, including his July 1984 service separation 
medical examination, are negative for any indications of 
hypertension.  This disability was not diagnosed until 
approximately 1996, more than 10 years after the veteran's 
discharge, and no medical expert has suggested the veteran's 
hypertension began during service.  In fact, the sole medical 
opinion statement of record indicates the veteran's hypertension 
did not develop during his service period, based on the evidence 
of record.  Therefore, service connection for hypertension must be 
denied.  

The veteran himself has suggested his hypertension began during 
military service.  However, as a layperson, his statement 
regarding medical diagnosis and/or etiology are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension, and 
therefore this claim must be denied.  As a preponderance of the 
evidence is against the award of service connection, the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

II. New and material evidence - Psychiatric disability

The veteran seeks to reopen his service connection claim for a 
psychiatric disability.  Service connection for a psychiatric 
disability was most recently denied within a July 1998 rating 
decision, and the veteran failed to perfect an appeal of this 
decision.  Therefore, this claim is final, and may only be 
reopened based on the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For applications to 
reopen received prior to August 29, 2001, as is the case here, new 
and material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received since 
the last final disallowance of the appellant's claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or if it is in the nature 
of a statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran's claim was most recently denied 
in July 1998 because the RO found no evidence that the veteran's 
schizophrenia was incurred during military service, or within a 
year thereafter.  For the reasons to be discussed below, the 
veteran has failed to submit new and material evidence, and his 
claim for service connection for a psychiatric disability may not 
be reopened.  

Since the July 1998 denial, additional VA medical records have 
been obtained.  These records, from the Tuskegee VA medical 
center, merely confirm the veteran's ongoing treatment for a 
psychiatric disability, primarily diagnosed as schizophrenia.  
While this evidence is new, in that it was not of record at the 
time of the prior denial, it is nonetheless cumulative and 
redundant of evidence already of record in 1998.  When the claim 
was denied by the RO in July 1998, VA treatment records, 
confirming a diagnosis of schizophrenia, were already of record.  
Such records were in fact explicitly referenced within the July 
1998 rating decision.  In merely confirming a diagnosis of and 
treatment for schizophrenia, VA medical records received 
subsequent to 1998 are not new as defined by 38 C.F.R. § 3.156.  
Therefore, they cannot be used to reopen his service connection 
claim.  

The RO also obtained the veteran's service personnel records.  
While these records were not previously of record, they do not 
contain any competent evidence of a psychiatric disability.  
According to his service personnel records, the veteran generally 
performed his duties in a satisfactory manner.  However, in July 
1982, he was subject to an Article 15 disciplinary hearing for 
failure to obey an order.   An evaluation from April to July 1984 
noted that he had recently developed a "prominent attitude 
problem".  At no time was a psychiatric disability noted.  Because 
the veteran's service personnel records fail to show any competent 
clinical evidence of a psychiatric disability, they clearly do not 
bear directly and substantially upon the specific matter under 
consideration, and considered in connection with the other 
evidence are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  Therefore, they 
may not be used to reopen the veteran's service connection claim 
for a psychiatric disability.  

Next, Social Security Administration records resulting from the 
veteran's Social Security Disability claim have been obtained.  
These records are generally duplicative of VA medical treatment 
records already considered.  However, they also include a March 
1991 private psychiatric evaluation performed by C.J.W., M.D.  
According to this report, the veteran stated that he first began 
to experience symptoms of schizophrenia in 1983 while serving in 
Korea.  He reported having hallucinations in 1982 or '83.   This 
notation is only a recordation of historical information relayed 
by the veteran, rather than a medical opinion relating the onset 
of a psychiatric disability to service.  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not constitute 
'competent medical evidence...'"  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  As this 
evidence is manifestly not competent, it cannot be new and 
material.

The veteran has also offered his own assertions regarding the 
onset of his schizophrenia during military service.  Because the 
veteran is a layperson, his statements regarding medical diagnosis 
and etiology are not competent medical evidence, and are not 
constitute new and material.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  


In conclusion, the veteran has not presented any new and material 
evidence with which to reopen his previously-denied service 
connection claim for a psychiatric disability.  Therefore, his 
application to reopen this claim must be denied.  




ORDER

Entitlement to service connection for hypertension is denied.  

The veteran having submitted no new and material evidence, his 
application to reopen his claim for service connection for a 
psychiatric disability is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



